[exhibit106preferredmortga002.gif] [exhibit106preferredmortga002.gif]





[exhibit106preferredmortga004.gif] [exhibit106preferredmortga004.gif]





[exhibit106preferredmortga006.gif] [exhibit106preferredmortga006.gif]





[exhibit106preferredmortga008.gif] [exhibit106preferredmortga008.gif]





[exhibit106preferredmortga010.gif] [exhibit106preferredmortga010.gif]





[exhibit106preferredmortga012.gif] [exhibit106preferredmortga012.gif]





[exhibit106preferredmortga014.gif] [exhibit106preferredmortga014.gif]





[exhibit106preferredmortga016.gif] [exhibit106preferredmortga016.gif]





[exhibit106preferredmortga018.gif] [exhibit106preferredmortga018.gif]





[exhibit106preferredmortga020.gif] [exhibit106preferredmortga020.gif]





[exhibit106preferredmortga022.gif] [exhibit106preferredmortga022.gif]





[exhibit106preferredmortga024.gif] [exhibit106preferredmortga024.gif]





[exhibit106preferredmortga026.gif] [exhibit106preferredmortga026.gif]





[exhibit106preferredmortga028.gif] [exhibit106preferredmortga028.gif]





[exhibit106preferredmortga030.gif] [exhibit106preferredmortga030.gif]





[exhibit106preferredmortga032.gif] [exhibit106preferredmortga032.gif]





[exhibit106preferredmortga034.gif] [exhibit106preferredmortga034.gif]





[exhibit106preferredmortga036.gif] [exhibit106preferredmortga036.gif]





[exhibit106preferredmortga038.gif] [exhibit106preferredmortga038.gif]



